Citation Nr: 0726454	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to effective date earlier than April 24, 
2001, for the grant of a total schedular rating for the 
service-connected recurrent major depressive disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to April 24, 2001.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, that denied the 
benefits sought on appeal.  

In March 2005  the Board remanded the current issues on 
appeal for additional development.  That development having 
been completed, the claim has been returned to the Board and 
is now ready for appellate disposition.


FINDINGS OF FACT

1.  In an unappealed February 1996 rating decision, claims 
for an increased rating for the veteran's recurrent major 
depressive disorder, then rated as 70 percent disabling, and 
for entitlement to TDIU were denied.

2. The veteran's claims for an increased rating of 100 
percent for his recurrent major depressive disorder and for 
TDIU were received on April 24, 2001.

3.  Prior to April 24, 2001, it is not factually 
ascertainable that the veteran's recurrent major depressive 
disorder worsened in severity.

4.  Prior to April 24, 2001, it is not factually 
ascertainable that the veteran was unable to obtain or 
maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 24, 
2001, for the award of a 100 percent rating for recurrent 
major depressive disorder, have not been met.  
38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2006).

2.  The criteria for TDIU prior to April 24, 2001, are not 
met.  38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.340, 3.341, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that rating 
decision, the RO awarded an increased disability evaluation 
from 70 percent to 100 percent, effective from April 24, 2001 
for the service-connected recurrent major depressive 
disorder, and the veteran perfected an appeal with respect to 
this effective date.  Also on appeal is the issue of 
entitlement to TDIU prior to April 24, 2001.  Specifically, 
the veteran claims that he should be awarded TDIU from July 
1, 1983 (when he filed his initial claim for this benefit) 
until the effective date of the grant of a total schedular 
evaluation for his service-connected psychiatric disorder. 

It is noted that the Board's decision of March 2005 
determined that since a 100 percent schedular rating had been 
awarded for the veteran's service-connected recurrent major 
depressive disorder effective April 24, 2001, the veteran is 
not entitled to TDIU subsequent to this date.  This is 
because under the provisions of 38 C.F.R. § 4.16(a), a total 
compensation rating based on individual unemployability may 
only be assigned where the veteran is not in receipt of a 
total schedular rating.  Where a veteran is found to be 
totally disabled from a service-connected disability under 
the applicable rating schedule, the issue of entitlement to a 
total disability rating based on individual unemployability 
under 38 C.F.R. § 4.16(a) is moot.  VAOPGCPREC 6-99, 64 Fed. 
Reg. 52,375 (1999). 

Earlier Effective Date for Total Schedular Rating
The veteran disagrees with the effective date of April 24, 
2001, for the assignment of a 100 percent rating for 
recurrent major depression.  

The veteran was initially awarded service connection for his 
psychiatric disability in 1968.  He received increases over 
the years, with the last final rating decision dated from 
February 20, 1996, and as noted above, the February 1996 
decision denied an increase in excess of 70 percent.  He was 
sent notice of this rating decision that month, did not 
appeal, and the decision became final.  Such finality 
precludes award of an effective date prior to February 20, 
1996.  This decision will be accepted as correct in the 
absence of clear and unmistakable error. 38 C.F.R. § 3.105 
(2006).  The veteran has not alleged specific error in any 
earlier rating action.  
On April 24, 2001 VA received a claim for an increased rating 
for the disability.  In July 2002 the RO granted the 
increased rating and assigned a 100 percent evaluation to the 
veteran's disability, effective the date of the claim for 
increase, April 24, 2001.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date 
shall not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to this rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation. In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002);38 C.F.R. § 3.400(o)(2) 
(2006); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation. See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2006).

In the present case, as mentioned above the veteran's claim 
of entitlement to an increased rating was received by the RO 
on April 24, 2001.  This represents the effective date 
assigned in the subsequent rating decision of July 2002.  The 
Board has considered whether any medical evidence received in 
the year prior to April 24, 2001 shows a factually 
ascertainable increase in the veteran's disability, but finds 
no such evidence.  There is nearly no medical evidence in the 
file from within this period.  The only evidence from within 
this period are four VAMC treatment notes pertaining to other 
medical conditions that are not relevant to this claim.  
While his service-connected psychiatric disability was noted, 
there is no indication of an increase in disability.  For 
instance, a treatment note dated in January 1999 indicates 
that the veteran is totally independent for all ADLs 
(activities of daily living).  

The Board has also contemplated whether any evidence of 
record prior to April 24, 2001, claim but after the February 
1996 final rating decision, could serve as an informal claim 
in order to entitle the veteran to an earlier effective date.  
In this regard, it is noted that any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2005).  Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will also be accepted as an informal claim 
for benefits.  In the present case, there is no medical or 
other evidence that would constitute such an informal claim 
in the claims file.  The medical evidence is very scant from 
this time also.  However, a January 1997 treatment note 
indicates the veteran was oriented, alert, well dressed, and 
had insight.  A March 1998 treatment note shows the veteran 
was oriented and had insight.  A January 1999 treatment note 
stated the veteran was oriented and totally independent for 
all activities of daily living.  These notes, reflective of 
the limited medical evidence dated from within this time, are 
not indicative of a total schedular rating and do not 
constitute informal claims for such.  The only correspondence 
received by VA from the veteran after the February 1996 
rating decision are letters from 1998 and 1999 pertaining to 
his sinuses.  These too do not constitute informal claims.

Based upon the criteria for the assignment of an effective 
date of an increased rating, the veteran's increased rating 
cannot be effective prior to April 24, 2001.  Given that the 
medical evidence does not document an increase in disability 
occurring within the year prior to the filing of the claim in 
April 2001, the Board cannot assign an effective date earlier 
than the date of that claim.  Moreover, no earlier 
submissions or medical evidence may be construed as an 
informal claim of entitlement to an increased rating.  For 
all of these reasons, the Board concludes that the effective 
date of the 100 percent rating for the veteran's recurrent 
major depression should be the date of the April 24, 2001, 
claim.

Entitlement to TDIU prior to April 24, 2001
The veteran contends he is entitled to TDIU from July 1, 1983 
(when he filed his initial claim for this benefit) until the 
effective date of the grant of a total schedular evaluation 
for his service-connected psychiatric disorder.  The veteran 
states he has been unable to work since this time.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation, described 
above, apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 
449 (2000).

In this case, entitlement to TDIU was denied in a rating 
decision of February 20, 1996.  The next day the veteran was 
mailed notice of this rating decision and of his appellate 
rights.  He did not appeal this decision and it became final.  
See 38 U.S.C.A. § 7105.   Such finality precludes award of an 
effective date prior to February 20, 1996.  This decision 
will be accepted as correct in the absence of clear and 
unmistakable error. 38 C.F.R. § 3.105 (2006).  The veteran 
has not alleged specific error in any earlier rating action.  

Moreover, as the veteran's current claim for TDIU was filed 
on April 24, 2001, the earliest the veteran could possibly be 
entitled to TDIU would be within the year prior to April 24, 
2001, if the evidence shows that the veteran's inability to 
follow a substantially gainful occupation became factually 
ascertainable during that time.  The Board has considered 
whether any medical evidence received during this time shows 
the veteran's inability to follow a substantially gainful 
occupation became factually ascertainable, but finds no such 
evidence.  Again, there is nearly no medical evidence in the 
file from within this period.  The only evidence from within 
this period are VAMC treatment notes pertaining to other 
medical conditions and treatment not relevant to this claim.  
There is no evidence showing that the veteran was unable to 
follow substantially gainful employment as a result of his 
service-connected disabilities.  

The Board has also contemplated whether any evidence of 
record received between the February 20, 1996 final rating 
decision and the April 24, 2001, date of claim could serve as 
an informal claim in order to entitle the veteran to TDIU 
benefits.  In this regard, it is noted that any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2005).  Under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will also be accepted as an 
informal claim for benefits.  In the present case, there is 
no medical or other evidence that would constitute such an 
informal claim in the claims file.   There is no medical 
evidence documenting the veteran's inability to work from 
this time, and as noted above, the only correspondence 
received from the veteran from this time pertains to his 
sinuses.

The Board acknowledges and is sympathetic to the veteran's 
contention that he is entitled to TDIU from July 1983.  
However, given that the medical evidence does not document 
the veteran's inability to follow a substantially gainful 
occupation within the year prior to the filing of the claim 
in April 2001, the Board cannot assign an effective date 
earlier than the date of that claim.  Moreover, no earlier 
submissions or medical evidence from between February 1996 
and April 2001 may be construed as an informal claim of 
entitlement to TDIU.  Also, the veteran alleges that his 
increase precedes the date of his April 2001 claim by more 
than one year, and in such a case the proper effective date 
is the date the claim was received.  38 C.F.R. § 3.400(o)(2).  
For all of these reasons, the Board concludes that an award 
of TDIU prior to April 24, 2001, cannot be granted.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2005 and May 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter of March 2005 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The 
letter of May 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claims be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
were obtained.  The veteran was afforded a number of VA 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

An effective date earlier than April 24, 2001, for the award 
of a 100 percent disability evaluation for the veteran's 
recurrent major depression, is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to April 24, 2001, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


